Hurt, J.
Appellant was convicted of murder of the second degree, and his punishment fixed at confinement in the penitentiary for the term of five years.
The statement of facts presents three theories in regard to the homicide.
1st. That the defendant brought on the conflict by assaulting the deceased, and while engaged in the fight *500drew his pistol, and killed the deceased, and is therefore guilty of murder.
2d. That deceased brought on the conflict, was the aggressor, and the life of the defendant being in danger, he killed the deceased, and is therefore guilty of no •crime.
3d. That the defendant was the aggressor, but that the aggression was not made with intent to bring on a conflict, and for the purpose of killing, and that a serious personal conflict ensued in which great injury was inflicted by the deceased by means of weapons or other instruments of violence, or by means of great superiority of personal strength, and therefore the killing was not murder but manslaughter.
The charge of the court applied to the facts the law of murder of the first and second degrees, also that of manslaughter, except the 2d subdivision of art. 597. Adequate cause being the subject of said article, the said subdivision provides that: “A serious personal conflict in which great injury is inflicted by the person killed, by means of weapons or other instruments of violence, or by means of great superiority of personal strength,- although the person guilty of the homicide were the aggressor, provided such aggression was not made with intent to bring on a conflict and for the purpose of killing.”
'As above stated, the evidence clearly indicates these three different theories. The court should have applied the law to each. This was not done. There was no attempt to apply it to the third proposition.
The other grounds assigned- (and there are a great many) will not be noticed, as there is not the least danger of their repetition.
For the error of the court in not giving in charge all of the law applicable to the facts of the case, the judgment is reversed and the cause remanded.

Reversed and remanded.